 



Exhibit 10.9.2
FORM OF
FIRST AMENDMENT
TO THE
EXECUTIVE AGREEMENT
     THIS FIRST AMENDMENT to the Executive Agreement is made as of November 28,
2007 by and between Parametric Technology Corporation., a Massachusetts
corporation (the “Company”) and [executive] [executive’s home address] (the
“Executive”).
     WHEREAS, the Company and the Executive entered into an Executive Agreement
as of August 29, 2006 to provide certain payments and benefits to the Executive
if his employment with the Company is terminated without cause or if certain
other events occur (the “Agreement”);
     WHEREAS, pursuant to and in accordance with Section 10 of the Agreement,
the Company and the Executive desire to amend the Agreement to, among other
things, comply with the provisions of Section 409A of the U.S. Internal Revenue
Code of 1986 (“Code Section 409A”).
     NOW THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:
     1. Section 1(e) is amended in its entirety to read as follows:
     “(e) “Good Reason” means the occurrence, without the Executive’s consent
and without Cause, of any of the following events after or in connection with a
Change in Control (provided that the Executive shall have given the Company
written notice describing such event within ninety (90) days of its initial
existence and the matter shall not have been fully remedied by the Company
within thirty (30) days after receipt of such notice):
     (i) any reduction of the Executive’s annual base salary or target bonus as
in effect at the date of the Change in Control; provided that any such reduction
(not exceeding fifteen percent (15%) of either (A) such base salary or (B) the
sum of such base salary and such target bonus) that is consistent with similar
actions taken with respect to the base salaries and/or target bonuses of the
other senior executives of the Company shall not constitute Good Reason;
     (ii) a material diminution in the substantive responsibilities or the scope
of the Executive’s position, taking into consideration, without limitation, the
dollar amount of the budget and the number of employees for which the Executive
has responsibility (and a reduction of more than ten percent (10%) in such
dollar amount or such number from that which was applicable at the date of the
Change in Control shall be deemed a “material diminution” unless it is
comparable to similar reductions then applicable to the Company’s executive
officers generally);
     (iii) any breach by the Company of its material obligations under this
Agreement;

 



--------------------------------------------------------------------------------



 



     (iv) any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company; or
     (v) any requirement that the Executive relocate to a work site that would
increase the Executive’s one-way commute distance by more than fifty (50) miles
from the Executive’s then principal residence.”
     2. Section 3(c)(ii) is amended to add the following sentence to the end
thereof:
     “The Company shall pay this lump sum payment within thirty (30) days
following the Executive’s termination date.”
     3. Section 3(c)(iii)(A) is amended in its entirety to read as follows:
     “(iii)(A) a lump sum payment in an amount equal to one times his base
salary plus his target bonus, such salary to be the highest annual salary
(excluding any bonuses) in effect with respect to the Executive during the
six-month period immediately preceding the Executive’s termination and such
target bonus to be the highest target bonus in effect with respect to the
Executive for (1) the year in which the Change in Control occurs, (2) the year
following the year in which the Change in Control occurs, or (3) the year in
which the Change in Control Termination occurs, whichever is highest, payable
within thirty (30) days after the termination date;”
     4. The last sentence of the last paragraph of Section 3(c)(iii) is amended
to read as follows:
     “Payments and benefits under this Section 3(c) shall be in lieu and without
duplication of any amounts or benefits under Section 2, and the Executive shall
be entitled to any such payments and benefits for no more than one year even if
both such sections apply. If, in the event of a Change in Control Termination
under Section 1(c)(iii), the Executive becomes entitled to payments under this
Section 3(d) after he has begun to receive payments under Section 2, he shall be
entitled to a make-up payment to ensure that he receives the higher amount
payable hereunder for the full one-year period, with such make-up payment being
made within thirty (30) days of the Change in Control Termination.”
     5. A new Section 4A, Certain Payments to Specified Employees is added to
read as follows:
     “4A. Certain Payments to Specified Employees. Notwithstanding anything to
the contrary in this Agreement, if the Executive is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) at the time of the
Executive’s separation from service with the Company (in connection with a
Change in Control Termination or otherwise), no payment or benefit payable or
provided to the Executive pursuant to this Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of
the Executive’s termination of employment with the Company will be paid or
provided to the Executive prior to the earlier of (i) the expiration of the six
(6) month period following the date of the Executive’s “separation from service”
(as such term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Executive’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited

-2-



--------------------------------------------------------------------------------



 



distribution under Code Section 409A(a)(2). The payments and benefits to which
the Executive would otherwise be entitled during the first six (6) months
following his separation from service shall be accumulated and paid or provided,
as applicable, in a lump sum, on the date that is six (6) months and one day
following the Executive’s separation from service (or if such date does not fall
on a business day of the Company, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.”
     6. A new Section 5(b)(iv) is added to read as follows:
     “(iv) Notwithstanding anything to the contrary in this Section 5, the
Gross-Up Payment shall in all events be paid by the Company to the Executive not
later than the last day of the calendar year next following the calendar year in
which the Executive remits the related taxes, in accordance with the
requirements set forth in Treas. Reg. §1.409A-3(i)(1)(v).”
     7. Section 10(e) is amended to add the following to the end thereof:
     “The Company’s payment of any eligible expenses must be made no later than
December 31 of the year after the year in which the expense was incurred.”
     8. Except as amended hereby, the Agreement shall continue in full force and
effect in accordance with its terms.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
First Amendment as of the date first written above.

            PARAMETRIC TECHNOLOGY CORPORATION
      By:         Title:            [NAME]             

-3-